No. 85-576
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1986




STATE OF MONTANA, ex rel, VELMA
LOU AUSTIN,
                 Petitioner and Appellant,


LLOYD J. AUSTIN,
                Respondent and Respondent.




APPEAL FROM:    District Court of the Twentieth Judicial District,
                In and for the County of Lake,
                The Honorable C. B. McNeil, Judge presiding.

COUNSEL OF RECORD:

         For Appellant:
                 Hon. Mike Greely, Attorney General, Helena, Montana
                 John Paulson, Asst. Attorney General, Helena
                 John Frederick, County Attorney, Polson, Montana
                 Larry J. Nistler, Deputy County Attorney, Polson

         For Respondent:
                 K. M. Bridenstine, Polson, Montana




                                   Submitted on Briefs: March 6, 1986
                                     Decided: June 5, 1936


Filed:



                                *,bClerk
                                             t
                                             ?
Mr. Chief Justice J. A. Turnage delivered the Opinion of the
Court.
         Petitioner, State      of Montana, brought    this   Uniform
Reciprocal Enforcement of         Support Act     (URESA) action    to
enforce a child support obligation and obtain reimbursement
for the State of Oklahoma.         The Lake County District Court
granted respondent's motion to dismiss for lack of jurisdic-
tion.     From this order the State appeals.
         We reverse the District Court's order dismissing the
case.         We hold that the child support obligation was not
dischargeable in bankruptcy and remand for a determination of
the amount of arrearages which respondent is obligated to pay
the State of Oklahoma.
         The following issues were considered on appeal:
         1.    Whether the District Court's order dismissing the
URESA petition for lack of jurisdiction is appealable.
         2.    Whether   the District Court had     jurisdiction    to
determine the dischargeability of Oklahoma's child support
claim under federal bankruptcy law.
         3.    Whether    the   child   support    obligation      was

dischargeable under federal bankruptcy law.
         Respondent makes an additional argument based on col-
lateral estoppel. Our decision on the nondischargeability of
respondent's obligation makes consideration of this issue
unnecessary.
         Respondent is the father of five minor children who
reside with their mother in the State of Oklahoma.            Respon-
dent was divorced from the mother in February 1975 and was
ordered to pay child support to her in the amount of $259 per
month.        Respondent did not pay the court-ordered child sup-
port, and the State of Oklahoma sought reimbursement and
current support from respondent in a petition under the URESA
filed November 1980 in the District Court of Lake County,
Montana, where respondent lives.          The State of Oklahoma
sought     reimbursement   from   respondent   in   the   amount   of
$16,058.
         In September 1981, respondent filed a debtor's petition
for Chapter 7 relief in the United States Bankruptcy Court in
Missoula, listing the Oklahoma Department of Human Services
as an unsecured creditor.
         In October 1981, respondent filed a copy of a notice of
stay from the United States Bankruptcy Court with the State
of Montana, indicating respondent had          filed a Chapter 7
bankruptcy petition and that certain acts and proceedings
against respondent were stayed.      In March 1982, the bankrupt-
cy judge ordered respondent released from all dischargeable
debts.
         In April   1985 another petition under the URESA was
issued to respondent by the State of Montana.             Respondent
moved for dismissal claiming the Lake County District Court
lacked jurisdiction because the claim had already been dis-
charged in bankruptcy by the United States Bankruptcy Court
in March 1982.      The District Court granted the motion.         In
its order dismissing the action, the District Court stated
the following:
             The [child support debt] set forth on
             schedule A-3 of respondent's bankruptcy
             petition was probably nondischargeable,
             but the bankruptcy court had exclusive
             jurisdiction to make that determination.
From this order of the District Court, the State of Montana
appeals.
         Respondent argues that the District Court's order is
not a "final judgment" subject to appeal.           We disagree.   A
District Court order granting a motion to dismiss for lack of
jurisdiction is appealable.             See U.S. Nat. Bank of Red Lodge
v. Mont. Dept. of Rev. (1977), 175 Mont. 205, 573 P.2d 188.
      The second issue concerns the District Court's conclu-
sion that the bankruptcy court had exclusive jurisdiction to
determine the dischargeability of respondent's child support
obligation.       The District Court order was issued before our
decision in State v. Dist. Court of Eighth Judicial Dist.
(Mont. 1985), 710 P.2d 47, 42 St.Rep. 1773.                 In that case we
determined that the district courts of this state have con-
current jurisdiction with the bankruptcy courts to determine
the dischargeability of claims pertaining to child support
under federal bankruptcy law.             That decision controls here.
We hold that the District Court has jurisdiction to determine
the dischargeability of respondent's debt to the State of
Oklahoma.     The District Court's order dismissing the case
must therefore be reversed.
      Because the bankruptcy discharge order only purports to
discharge dischargeable debts, the order does not relieve
respondent of his nondischargeable obligations.                 This situa-
tion makes the final issue we considered sound circular.                   We
are asked to determine whether the child support obligation
was dischargeable in bankruptcy.                If the obligation was not
dischargeable, it was not discharged in bankruptcy.
      The Bankruptcy Code specifically excludes child support
obligations from debts that can be discharged in bankruptcy.
11 U.S.C.     $   523 (a)(5)   .   We    hold    that respondent's    child
support obligations were not dischargeable in bankruptcy.                  As
such, respondent is still obligated to pay child support.
      The District Court's order of dismissal is reversed.
The   cause       is   remanded    to     the    District    Court   for    a
determination of the arrearages which respondent is obligated
to pay the State of Oklahoma.         We further direct the District

Court   to    enter   judgment   that       respondent's   child   support
obligation     remains   in   force     and    was   not   discharged   in
bankruptcy.



                                              hief Justice

                                        i

We concur: